WHITE, JOS. S., Associate Judge
(concurring specially).
I agree to the affirmance solely because the wife did not proceed under the provisions of F.S.1967, Section 61.12, F.S.A., by first obtaining an order of court authorizing the issuance of the writ of garnishment. On the contrary, she obtained the writ from the clerk as provided for writs of garnishment “after judgment”. Such was the case in Noyes v. Cooper, supra. Had the wife proceeded as directed by Section 61.12, by obtaining, first, an order for the writ, the result may have been different. See Reynolds v. Reynolds, supra. Howell v. Howell, supra, has no application to the question now before the court, since it does not concern garnishment.